Citation Nr: 1424270	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  06-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether an evaluation in excess of the currently assigned 30 percent evaluation for service-connected non-Hodgkin's Lymphoma (NHL) is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1968 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which implemented a reduction in evaluation for NHL which had been proposed in an August 2005 rating decision.

In an August 2013 decision, the Board determined that the reduction in evaluation of NHL had been proper, but remanded the question of what level of reduction was appropriate.  That aspect of the appeal is now returned for further appellate consideration.

The issue of entitlement to an increased evaluation for ischemic heart disease was raised by the Veteran in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  The Veteran's February 2014 request that the rating be considered contemporaneously with NHL must be denied as the issues are not inextricably intertwined.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  There are no current residuals of NHL, which is in full remission following the cessation of chemotherapy.

2.  Reported symptomatology, to include fatigue, shortness of breath, dyspnea on exertion, and diagnosed conditions, to include hypothyroidism and sarcoidosis, are not related to NHL or the treatment thereof.

3.  Fatigue has not resulted in incapacitating episodes or a restriction of daily activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for NHL are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.88b, 4.117, Diagnostic Codes 6354, 7715 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the instant case stems from a rating reduction rather than a rating increase, VA must comply with the provisions found in 38 C.F.R. § 3.105(e) and (i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  As the Board found in the August 2013 decision, these provisions were fully complied with.  A proposed rating decision must be presented to the Veteran setting forth the relevant facts and reasons for reduction.  38 C.F.R. § 3.105(e).  The Veteran also must be informed of the opportunity for a predetermination hearing, if such is requested within 30 days of the notice of the proposed reduction.  If a hearing is timely requested, no reduction may take place until the hearing is held.  38 C.F.R. § 3.105(i).  The August 2005 rating decision informed the Veteran of the proposed reduction, and included information on the relevant evidence of record and the applicable evaluation criteria, statutes, and regulations.  The accompanying notification letter informed him of his hearing rights.  The Veteran did not respond to the proposed rating action, and did not request a predetermination hearing. 

No sooner than 60 days after notice of a proposed reduction, a final rating action may be issued reducing the current evaluation, effective the last day of the month 60 days following the notice of the final action.  38 C.F.R. § 3.105(e).  In November 2005, beyond 60 days from the date of notice of the proposed reduction, a final rating action was issued.  The reduction was properly effective February 1, 2006, 60 days from the end of the month in which notice of the final action was provided.  The final action notice was sent November 8, 2005; 60 days from that date would be January 7, 2005. 

Moreover, even if the current issue is considered a claim for increased rating, VA has fully complied with its duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An August 2004 letter informed the Veteran of the information required to substantiate the claim and of the allocation of responsibilities between himself and VA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A July 2011 supplemental statement of the case informed the Veteran how effective dates and disability ratings are assigned pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was thereafter readjudicated.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained, to include those records identified in the August 2013 remand.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been conducted in connection with the evaluation of NHL; the Veteran has not argued, and the record does not reflect, that the examinations and opinions obtained are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  All opinions regarding the residuals of NHL are supported by adequate rationales.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

NHL is rated under Code 7715, which provides that in the case of active disease or during a treatment phase, a Schedular 100 percent evaluation is assigned.  That rating is continued until therapeutic measures have ended.  Six months after the final treatment, a VA examination must be provided, and an appropriate evaluation then assigned based on residuals of the disease.  38 C.F.R. § 4.117, Code 7715.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In July 2004, the Veteran informed VA that there had been a recurrence of an active disease phase of NHL, and he therefore requested assignment of a 100 percent evaluation.  Such was assigned, based on his submissions of private medical records and pathology reports, in a December 2004 rating decision; a routine future examination to track the progression of the condition was to be scheduled in April 2005.

Based on a June 2005 VA contract examination, the August 2005 rating decision proposing reduction was issued, and final reduction was implemented in the November 2005 rating decision on appeal.  Subsequently submitted private and VA treatment records, as well as VA examination reports from October 2010 and November 2011, confirm the cessation of all treatment in November 2004, as well as the absence of any recurrence of an active disease phase of NHL.  As was found in the August 2013 Board decision, reduction was therefore appropriate.

Turning to the question of whether the 30 percent evaluation currently assigned as a result of that reduction adequately compensates the Veteran for NHL residuals, the Board first notes that the record does not fully explain the justification behind that 30 percent rating.  

By regulation, the Codesheet is supposed to include a hyphenated Diagnostic Code.  The lead number should designate the service connected disease, in this case NHL under Code 7715.  A second number "appropriate to the residual condition" upon which the evaluation is assigned "will be added, preceded by a hyphen" to inform a reader of the criteria applied.  38 C.F.R. § 4.27.  No second Code number is utilized here to identify the criteria used to rate residuals.

Moreover, the Rating Decisions themselves, from both August 2005 and November 2005, include no information on how the 30 percent evaluation was arrived at.  They do, in identical language, state what would be required for a higher, 40 percent evaluation, reflecting the criteria for evaluation under Code 6354, for Chronic Fatigue Syndrome (CFS); one of the Veteran's main complaints was fatigue.  However, Code 6354 does not provide for a 30 percent rating for any level of disability, and so cannot have formed the basis for the assigned 30 percent evaluation.  It appears that the agency of original jurisdiction in 2005 may have continued the 30 percent evaluation that was previously assigned under the 1995 version of Diagnostic Code 7709 for lymphogranulomatosis (Hodgkin's disease).  In 1995, Diagnostic Code 7715 indicated that non-Hodgkin's lymphoma should be rated as for lymphogranulomatosis (Hodgkin's disease).  The criteria for a 30 percent rating pursuant to Diagnostic Code 7709 were occasional low-grade fever, mild anemia, fatigability or pruritis.  38 C.F.R. § 4.117, Diagnostic Code 7709 (1995).  

On appeal, the Decision Review Officer (DRO) who performed a de novo review of the case and issued the August 2006 statement of the case (SOC) did not explain how the 30 percent evaluation was arrived at.  He instead focused on consideration of multiple Diagnostic Codes which could be used to assign an evaluation in excess of 30 percent.  Interestingly, those considered did not include 6354, for CFS.  They focused on potential cardiac and endocrine residuals.

The Board therefore remanded the matter for identification of the applied criteria, to facilitate effective review of the Veteran's appeal.  Unfortunately, the AOJ was unable to identify specific criteria or Codes used in assigning the 30 percent, however, the supplemental statement of the case on remand did consider the criteria for chronic fatigue syndrome set forth in Diagnostic Code 6354.  While a remand by the Board confers on an appellant the right to compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms, Stegall v. West, 11 Vet. App. 268, 271 (1998), it is clear here that further remand to attempt to gain compliance would be futile.  

However, the Board determines that the Veteran is not prejudiced by this lack of knowledge, as the issue on appeal focuses on entitlement to an evaluation in excess of 30 percent.  The Board need not justify the current rating, but must discuss all potentially relevant Codes in evaluating current residuals of NHL.

The first step, then, is identifying all current residuals of NHL.  The Veteran has alleged aggravation of a pre-existing heart murmur, congestive heart failure, shortness of breath, fatigue, a hypothyroid condition, and sarcoidosis have resulted from his NHL and associated treatment in 2004.  While the Veteran is competent and credible in describing his current observable manifestations and symptoms, such as fatigue, and can report diagnoses provided him by doctors, he is not himself competent to opine as to a nexus between NHL and the conditions he reports.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  

Unfortunately, the competent medical evidence of record does not show that the Veteran's complaints and symptoms are in fact related to NHL or chemotherapy.

The Veteran has relied upon various private and VA medical records showing the advent of a serious heart condition coincident to his recurrent NHL and treatment for such.  Providers note NHL as part of his medical history, but none relate the NHL to his heart problems.  This includes symptomatology such as dyspnea on exertion, shortness of breath, and fatigue.  Doctors do note these complaints, and document clinical observations of such, but do not state that they are a result of (caused or aggravated by) NHL or chemotherapy.  It appears the Veteran has drawn his own conclusion on a nexus based solely on the co-morbidity of the manifestations.  He is, as stated, not competent to do so.

The Veteran has similarly concluded that sarcoidosis and hypothyroidism, diagnosed during or soon after NHL treatment, must be residuals of the condition.  However, as with the cardiovascular disabilities, there is no competent evidence of such.  Treating doctors are at best silent on the possibility of a nexus.  the Board notes that one VA contract examiner in June 2005 appears to endorse the Veteran's claim.  However, her report is actually merely a repetition of the Veteran's own allegations.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The June 2005 examination is not adequate evidence with regard to establishing a nexus to any of the currently claimed residuals, as no actual medical opinions are drawn.

VA examiners who did address the nexus question, however, have opined that no finding of nexus is warranted with respect to any of the manifestations claimed by the Veteran.  In October 2010 and again in November 2011, VA doctors examined the Veteran and reviewed the claims file.  In evaluating NHL, the doctors noted that based on their observations and the testing of record, NHL was in remission, and there were no residuals attributable to it.  The 2011 examiner indicated that the symptoms reported by the Veteran were attributable to diagnoses other than NHL.  Diagnoses of sarcoidosis, hypothyroidism, mitral valve dysfunction, and other heart dysfunction, were not found to be related to NHL or to chemotherapy.  Both examiners cited general medical literature showing that there was no known connection between the diagnosed conditions and the service-connected NHL or its treatment.  For example, they noted that chemotherapy and NHL do not impact heart valves, and therefore no nexus was found.  The same is true of the thyroid function.  

Both commented that the cause of sarcoidosis was largely unknown, but also stated that the literature on the subject did not indicate that NHL or chemotherapy was a risk factor.  In other words, the cause of sarcoidosis was unknown, but it was less likely than not to be NHL or chemotherapy.

With regard to sarcoidosis, hypothyroidism, mitral valve dysfunction, and other heart dysfunction, then, no current symptomatology is related to NHL or associated chemotherapy.  No rating, of any level below, at, or above 30 percent, can therefore be assigned based on them or their manifestations.  No increased evaluation is warranted on that basis. 

The Board has separately considered the Veteran's complaints of fatigue, as these constitute the main allegation of NHL residuals.  The Board notes that treating doctors, in discussing the Veteran's current complaints in relation to a number of diagnosed conditions, report that fatigue is a symptom of any number of them, to include congestive heart failure, heart valve problems, sarcoidosis, and sleep apnea.  There is some indication also that during chemotherapy, the Veteran was fatigued by the treatment regimen which resolved in 2004.  Doctors comment, however, that current fatigue is related to other disorders.

The 2010 and 2011 VA examiners indicated that a nexus between NHL/chemotherapy and fatigue was less likely than not as well.  They reasoned, as is reflected by treatment notes, that fatigue was a common and widely noted symptom of many conditions.  It was multifactorial in nature, and therefore it would be speculative to opine that the Veteran's current fatigue was related to NHL, as a single factor.  However, if the manifestations due to a service-connected condition cannot be separated and distinguished, all the overlapping symptoms are considered.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore all fatigue is considered due to NHL.

The rating Schedule does not specifically rate fatigue as a symptom, but does include criteria for evaluation of CFS under Code 6354.  The Board finds that this is the most appropriate analogous Code for evaluation.  The Schedule provides that CFS is generally manifested by "debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms."  No 30 percent evaluation is provided, but a 40 percent evaluation is assigned for symptoms that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  Incapacitation requires prescribed bed rest and treatment by a physician.  When symptoms restrict one to less than 50 percent of pre-illness levels, or incapacitating episodes total at least six weeks a year, a 60 percent evaluation is assigned.  A total, 100 percent rating is assigned when routine daily activities are almost completely restricted and self-care is sometimes precluded.  38 C.F.R. § 4.88b, Code 6354.

Here, incapacitating episodes of at least four weeks are not reflected in the record as a result of the service-connected disability.  The examination reports indicated that the Veteran continued to work part time, and engaged in hobbies requiring fairly strenuous activity, such as gardening.  The Veteran reported being able to undertake "ad lib" activities without difficulty, and could walk for a half hour.  Importantly, at the examinations, the Veteran did not make specific complaints of current fatigue; the 2010 examiner commented that such dated back to 2004, and appeared to have resolved following heart valve replacement.

Therefore, even if fatigue is considered due solely to NHL and chemotherapy, the disability picture presented does not reflect the criteria for a 40 percent or greater evaluation.  The fatigue is not shown to manifest by nearly constant fatigue and restricted activities to less than 50 percent of the pre-illness level; the Veteran's activity level is not shown to be restricted as a result of the service-connected disability, and he is not incapacitated.

The Board would finally note that the Veteran was service-connected for a myocardial infarction/ischemic heart disease during the pendency of this appeal.  He is currently rated 10 percent disabled under the Schedule, reflecting symptoms such as lack of stamina (METs level), dyspnea, fatigue, angina, dizziness, or syncope.  38 C.F.R. § 4.14.

The Board has considered the possibility of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

No extraschedular evaluation is warranted here.  First, the competent and credible evidence of record shows, as is discussed above, that there is no current symptomatology related to NHL.  Further, to the extent that the Board has considered that fatigue may be associated with NHL pursuant to Mittleider, such is fully contemplated by the criteria for CFS.  Accordingly, referral for consideration of an extraschedular evaluation is not required.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved.  Entitlement to an evaluation in excess of the currently assigned 30 percent evaluation for service-connected NHL is not warranted.


ORDER

An evaluation in excess of the currently assigned 30 percent evaluation for service-connected NHL is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


